164 S.E.2d 55 (1968)
3 N.C. App. 53
In the Matter of the CUSTODY OF William Thomas OWENBY (Taylor), Age 9, Debra Lynn Owenby (Taylor), Age 8, and Shelia Kaye Owenby (Taylor), Age 5.
No. 6828SC302.
Court of Appeals of North Carolina.
November 13, 1968.
*56 S. Thomas Walton, Asheville, for Dorothy Owenby Howell, appellant.
No counsel, contra.
CAMPBELL, Judge.
Ordinarily if a suitable person, the mother of an illegitimate child is its natural guardian and, as such, has the legal right to its custody, care and control. Jolly v. Queen, 264 N.C. 711, 142 S.E.2d 592. While the mother of an illegitimate child has the paramount right to its custody, nevertheless, the welfare and best interests of the child override her paramount right to custody, where, by reason of character or special circumstances, the mother is unfit or unable to care for the child. Jolly v. Queen, supra.
The polar star for determining the custody of children is what serves the best interests of the children.
In the instant case, the children were wards of the court, and their welfare and best interests are the determining factors. In re Custody of Ross, 1 N.C.App. 393, 161 S.E.2d 623. In conducting the plenary hearing, the trial court had an opportunity to observe these children, the parties and the witnesses, and it would serve no useful purpose to detail the evidence. There was ample evidence to support the findings of fact, and the findings of fact support the judgment. Both parents were justifiably held responsible for the support and maintenance of the children. G.S. § 49-2.
No error appears in the findings of fact or in the conclusions of Judge Martin.
Affirmed.
MALLARD, C. J., and MORRIS, J., concur.